Per Curiam,
By act of April 22, 1863, P. L. 531, the provisions of the act of March 31,1860, were extended so as to include guardians “ in the same manner as executors, administrators and assignees.” The later act therefore embraces the case of a fraudulent guardian ; but the duty of the common pleas, under the 133d section thereof, is not to discharge generally, but onl}- “from imprisonment.” It does not appear that appellant has as 3-et been imprisoned, and hence said section is inapplicable to his case.
Decree affirmed and appeal dismissed with costs to be paid by appellant.